 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 1 of 6 PageID #: 331



               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


MOSES ENTERPRISES, LLC,

              Plaintiff,

v.                                                     Case No.: 3:19-cv-00477


LEXINGTON INSURANCE COMPANY
and AIG CLAIMS, INC., aka AIG
COMMERCIAL PROPERTY CLAIMS,

              Defendants.



                   MEMORANDUM OPINION AND ORDER

       Pending are two Motions to Compel and a Motion to for Leave to Exceed the

20-Page Memorandum Limit. (ECF Nos. 27, 28, 36). The Court GRANTS the Motion

for Leave to Exceed, and for the reasons that follow, also GRANTS both Motions to

Compel. Preliminarily, the Court rejects the arguments pertaining to a failure of the

adverse party to comply with the Local Rules of this District. As neither party

faithfully adhered to the Local Rules, those arguments lack traction.

       1. Plaintiff’s Motion to Compel (ECF No. 27)

       After discussion between the parties, the issues in dispute were narrowed.

Therefore, only the remaining issues are addressed herein. Plaintiff seeks an Order

compelling full and complete responses to its First Set of Requests for Production of

Documents Nos. 1, 2, 5, 8, 9, 10, 14, 15, 16.

       Request Nos. 1 and 2 ask for documents related to the insurance policy


                                            1
 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 2 of 6 PageID #: 332



covering the alleged loss and the claim asserted by Plaintiff. Defendants confirm that

they have provided responsive documents. However, Plaintiff is dissatisfied with this

representation in light of Defendants’ objections to the requests. Defendants claim

that Request Nos. 1 and 2 seek documents that are irrelevant; that are protected from

disclosure by the attorney/client privilege or as attorney work product; and that the

requests themselves are overly broad. Without waiving the objections, Defendants

produced documents, leaving Plaintiff in the position of not knowing whether other

responsive documents exist and are being withheld on the basis of one or more of the

objections asserted.

       Clearly, the documents sought in Request Nos. 1 and 2 are relevant and should

be produced unless they are protected from disclosure. To the extent they are

protected from disclosure, Defendants must contemporaneously submit a privilege

log. See Fed. R. Civ. P. 26(b)(5). Accordingly, within fourteen days, Defendants are

ORDERED to produce any additional documents responsive to Request Nos. 1 and

2, unless they are protected from disclosure. As to documents that are withheld,

Defendants shall submit a contemporaneous privilege log consistent with the federal

rules. See Johnson v. Ford Motor Company, 309 F.R.D. 226, 232-33 (S.D.W. Va.

2015). If a protective order is needed, the parties shall complete and submit the court-

approved protective order available on the District’s website.

       In Request No. 5, Plaintiff seeks copies of the complete complaint logs that

Defendants are required to maintain pursuant to this State’s regulations. Defendants

agree only to produce “portions of the complaint log documenting any complaints

made with respect to similar claims for the five (5) year period preceding the date of

the claim.” (ECF No. 33 at 10). Plaintiff appears willing to limit the time frame to five

                                           2
 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 3 of 6 PageID #: 333



years prior to the date of its claim, but wants complete complaint logs, not just the

portions deemed by Defendants to involve “similar claims.” The Court agrees with

Plaintiff. Plaintiff’s discovery should not be limited by what Defendants determine to

be “similar.” Therefore, within fourteen days, Defendants are ORDERED to

produce the complete complaint logs for the five-year period preceding the date on

which Plaintiff made its claim in this case.

       Request No. 8 asks for manuals, educational materials, and written

instructions used to train Defendants’ employees and contractors, who were involved

in addressing Plaintiff’s claim. Defendants first objected to the request and failed to

supply any documents. Defendants later represented that they believed no such

documents existed, but agreed to “make a further good faith search.” (ECF No. 33 at

12). Accordingly, Defendants are ORDERED to conduct a good faith search and

produce, within fourteen days, any responsive documents. If there are no

responsive materials, Defendants shall definitely answer the request to that effect. To

the extent Defendants claim the documents contain proprietary business information

or trade secrets, Defendants may submit a privilege log covering any documents

withheld. However, Defendants should first ensure that the excluded information

meets the definition of proprietary business information before withholding it. See,

e.g., In re American Medical Systems, Inc., MDL No. 2325, 2016 WL 3077904, at *3

(S.D.W. Va. May 31, 2016); Paull Assocs. Realty, LLC v. Lexington Ins. Co., No. 5:13-

CV-80, 2014 WL 12596397, at *3 (N.D.W. Va. Jan. 9, 2014). In addition, Defendants

should consider whether a protective order would adequately safeguard any such

material. If so, the material should be produced.



                                           3
 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 4 of 6 PageID #: 334



       Plaintiff requests documents pertaining to reviews done by state,

administrative or other governmental agencies related to claims made under Inland

Marine Dealers Open Lot Coverage Policy or other similar policies. Defendants do not

object to providing this information, but argue that the request lacks a relevant time

frame. Defendants offer to produce responsive documents for the three-year period

prior to Plaintiff’s claim. In response, Plaintiff wants documents for the five-year

period before its claim was made to Defendants. Given that Defendants have failed to

provide any rationale for limiting their search and production to three years, and

Defendants bear the burden of supporting their objection, Defendants are

ORDERED within fourteen days to produce the requested materials for the five-

year period preceding Plaintiff’s claim.

       With respect to Plaintiff’s Request No. 10 for Defendants’ financial

information, the undersigned finds that, in view of this Court’s granting of Plaintiff’s

partial motion for summary judgment, Plaintiff is entitled to this information.

However, the time frame requested by Plaintiff is too long. Therefore, Defendants are

ORDERED to provide Plaintiff within fourteen days the requested financial

documentation for the years 2017, 2018, and 2019.

       For the reasons previously stated, pursuant to Request Nos. 14 and 15,

Defendants are ORDERED to produce within fourteen days materials related to

any complaints filed against them with the State of West Virginia related to claims

processing, handling, investigation and/or payment, as well as any bad faith

complaints filed in any State, within the last five years.

       Finally, Plaintiff’s motion to compel a response to Request No. 16, as initially

posed, is GRANTED, with the exception that the information shall only be produced

                                            4
 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 5 of 6 PageID #: 335



for each unit, office, region, and individual that played a direct or supervisory role in

investigating, reviewing, managing, and/or denying Plaintiff’s claim. Defendants

shall answer the request within fourteen days.

       2. Defendants’ Motion to Compel (ECF No. 36)

       Defendants request information regarding Plaintiff’s claim for attorney’s fees

and costs and seek documentation of the claimed damages. Plaintiff objects on the

basis that attorney’s fees and costs “are a continuing expense which will be increasing

during the litigation.” (ECF No. 37 at 3). Plaintiff also argues that providing this

information may disclose to Defendants the strategy, research, and activities of

Plaintiff’s counsel. These objections are not sufficient to preclude Defendants from

gathering information pertinent to an element of Plaintiff’s claimed damages in this

litigation. See, e.g., Morgan v. Safeway Inc., No. WMN-11-1667, 2012 WL 2135601,

at *2 (D. Md. June 11, 2012); Little Hocking Water Assn., Inc. v. E.I. Du Pont De

Nemours & Co., No. 2:09-CV-1081, 2013 WL 607969, at *17 (S.D. Ohio Feb. 19, 2013),

aff'd sub nom. Little Hocking Water Ass'n, Inc. v. E.I. Du Pont de Nemours & Co.,

No. 2:09-CV-1081, 2014 WL 5857994 (S.D. Ohio Nov. 12, 2014). As plaintiff has

prevailed on one key aspect of its claim, which likely will lead to a recovery of

attorney’s fees, the amount of fees incurred to date is relevant. Hayseeds, Inc. v. State

Farm Fire & Cas., 352 S.E.2d 73, 80 (W.Va. 1986). Accordingly, within fourteen

days, Plaintiff is ORDERED to provide Defendants with the fees and costs incurred

through the date of the response. Plaintiff may redact any information contained in

documents that would disclose attorney work product or attorney/client

communications. Plaintiff is obligated to supplement its responses reasonably in

advance of trial to account for fees and costs incurred after the date of the discovery

                                           5
 Case 3:19-cv-00477 Document 41 Filed 05/27/20 Page 6 of 6 PageID #: 336



responses.

      The Clerk is directed to provide a copy of this Order to counsel of record.

                                         ENTERED: May 27, 2020




                                         6
